 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
EXHIBIT 10.50
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
EMPLOYMENT AGREEMENT
 
   THIS AGREEMENT ("Agreement") is effective as of July 12th 2006
 
BY AND BETWEEN:


 
Calais Resources Corporation
 
4415 Caribou Road. P.O. Box 653
Caribou, Nederland, CO 80466-0653
 
(the "Company”)
 
and
 
Thomas S. Hendricks
 
P.O. Box 653 - Caribou
Nederland, CO 80466-0653
 
(the "Executive")


 
RECITALS


 
WHEREAS the Executive is an Officer of the Company, the former chief executive
officer of the Company, and has, for the past 35 years, been in charge or
associated with the development of the Company's chief assets, and is currently
employed in the Business (as defined below) operated by the Company;
 
WHEREAS the Company and Executive desire that the agreements and understandings
pursuant to which Company has agreed to hire Executive and Executive has agreed
to serve be set forth in writing for the benefit of both parties:
 
NOW THEREFORE in consideration of the promises and mutual covenants herein
contained, the parties hereto agree as follows:
 
1,       Defined Terms
 
(a)      "Board" means the Board of Directors of the Company;
 
Executive      tsh   
Company       rdr   

 

 
 

--------------------------------------------------------------------------------

 

(b)      
"Business" means the business presently or hereafter carried on by the Company
in the area of mineral resource exploration, development and production;



 
(c)      
"Disability" means the inability of the Executive as a result of illness or
injury to perform his responsibilities as an employee of the Company for a
period of 180 consecutive days or 200 days out of 400 days;



 
(d)      
"Effective Change of Control" means the occurrence, within a single transaction
or series of related transactions occurring within the same 12-month period, of
a change in the identity of persons who individually or collectively hold rights
to elect, or to approve the election of, a majority of the members of the Board,
including, without limitation, transactions consisting of one or more sales or
other transfers of assets or equity securities, mergers, consolidations,
amalgamations, reorganizations, or any similar transactions; and

 
(e)      
"Stock Option Plan" means the incentive stock option plan of the Company for
directors, officers, employees and other service providers of the Company.

 
2.       Employment
 
(a)      
The Company (directly or through its United States and other subsidiaries) shall
employ the Executive, and the Executive shall serve the Company and its
subsidiaries as, Vice President for Exploration and Corporate Development or in
such other capacity or capacities as may be determined by the Board from time to
time.

 
(b)      
The Executive represents that he has the required skills and experience to
perform the duties required of him and agrees to be bound by the terms and
conditions of this Agreement.

 
(c)      
The Executive will be employed by the Company on a full-time basis and will
devote himself exclusively to the Business and will not be employed or engaged
in any capacity in any other business that is in competition with the Business
of the Company, without the prior written approval of the Company.

 
(d)      
The Executive acknowledges that in carrying out his duties and responsibilities:

 
i)        
the Executive shall comply with all lawful and reasonable instructions as may be
given by the Board;

 
ii)       
the Executive will perform his duties with the highest level of integrity and in
a manner which shall engender the Company's complete confidence in the
Executive's relationship with other employees of the Company and with all
persons dealt with by the Executive in the course of employment; and

 
Executive      tsh   
Company       rdr   

 

 
2

--------------------------------------------------------------------------------

 
                     iii)
the Executive will perform his duties in a diligent, loyal, productive and
efficient manner and use his best efforts to advance the Business and goodwill
of the Company.

 
(e)      
The Executive understands that the hours required to meet the objectives of his
employment will vary and be irregular.

 
(f)      
The location of the Executive's employment under this Agreement shall be in the
State of Colorado.

 
3.           Compensation and Benefits
 
As compensation for the services to be rendered by the Executive to the Company,
the Company agrees to provide the remuneration and benefits set out in this
paragraph 3.
 
(a)          Base Salary and Discretionary Bonus
 
The Executive shall be paid a minimum annual base salary of US$ 150,000. The
Board shall review the amount of such salary annually. Said salary shall be
subject to all deductions required by law or required by company policy and
shall be paid bi-monthly, in arrears, by check or deposit, or such other
periodic installments as may be from time to time agreed. In addition, the
Executive may be entitled to receive a discretionary performance bonus in such
amount, if any, as the Board in its sole discretion may determine.
 
(b)          Grant of Stock Options
 
The Executive shall be eligible to receive stock options granted pursuant to the
Stock Option Plan, on such terms and conditions as the Board in its discretion
may determine.
 
(c)          Automobile Allowance
 
The Executive shall be entitled to receive an automobile allowance to cover
normal day-to-day operating (including fuel) and maintenance costs paid by the
company.
 
(d)          Health (Medical and Vision), Dental, Long Term Disability and Life
Insurance
 
The Executive shall be entitled to receive and participate in health (medical
and vision), dental, long-term disability and life insurance programs offered by
the Company to other executive employees and entitled, at his option, to
continue to receive and participate in the health (medical and vision) (Humana),
dental (Delta) insurance


 
Executive      tsh   
Company       rdr   

 

 
3

--------------------------------------------------------------------------------

 

programs which the Company makes available as of the date of this Agreement. In
recognition of the Executive's hands-on participation in the oversight and
maintenance of the Company's principal mining assets in Caribou, the Company
shall continue to provide disability insurance coverage to Executive under the
policy currently provided to Executive by AFLAC or, at the Executive's option,
under a substitute policy in an amount and with benefits equivalent to the
coverage currently provided to Executive by the Company.
 
(e)           Indemnification and D&O Liability Insurance
 
To assure that Executive will be in a position to perform his duties to the
Company without concern over unwarranted liability, the Company shall indemnify
and advance reasonable defense expenses to the Executive to the full extent
permitted by Colorado. The Company shall also use its best efforts to purchase,
at the earliest time practicable, one or more policies of directors and officers
liability insurance in an amount adequate to protect Executive against claims
made against him for actions taken or not taken in the conduct of his duties to
the Company.
 
4.           Vacation
 
The Executive will be entitled to twenty (20) days of vacation during each
twelve- (12-) month period calculated from January 1, 2006 plus usual statutory
and other public holidays, the timing of such vacation to be mutually agreed
upon between the Executive and the Company. Vacation accrued and unused by
Executive during 2004 and 2005 (20 days) shall be carried forward and remain
useable in 2006 and 2007. Otherwise, vacation entitlement not used in any
12-month period may be carried forward, provided that, if it is not used in the
next 12-month period, the Executive shall be paid the cash equivalent of any
unused vacation entitlement.
 
5.           Expenses
 
The Executive shall be reimbursed by the Company for business expenses incurred
as a result of his work on behalf of the Company. The Company shall reimburse
the Executive for such expenses upon presentation of supporting documentation
satisfactory to the Company in accordance with the tax principles applicable in
the United States for such reimbursement and the Company's established
reimbursement policies, as those policies may be modified from time to time in
the Company's discretion.
 
6.           Terms of the Agreement and Termination
 
 
Executive      tsh   
Company       rdr   

 

 
4

--------------------------------------------------------------------------------

 
 
                  (a)
This Agreement shall commence on the date hereof and shall be of indefinite term
unless terminated pursuant to the provisions hereof.

 
(b)      
The Executive may terminate his employment pursuant to this Agreement by giving
at least one (1) month's advance notice in writing to the Company. The Company
may waive such notice, in whole or in part, and, if it does so, the Executive's
entitlement to remuneration and benefits pursuant to this Agreement will cease
on the date such notice is waived.

 
(c)      
The Executive's employment shall terminate upon the death of the Executive,
whereupon all stock options granted to the Executive shall immediately vest and
shall be exercisable by the Executive's heirs, executors, administrators or
personal representatives in accordance with the terms of the Stock Option Plan.

 
(d)      
The Executive's employment shall be terminated upon the Disability of the
Executive.

 
(e)      
In the event of an Effective Change of Control, the Executive's employment shall
be deemed to have been terminated without cause, and: (i) the Company shall be
obligated to pay the Executive the severance payments calculated in accordance
with subparagraph 6(f) hereof; and (ii) those certain stock options granted to
Executive on July 8,2004 in consideration of the $980,000 debenture issued to
Executive and assigned by Executive pursuant to the settlement agreement between
Calais and Marlowe and Judy Harvey shall, to the extent unvested, immediately
and fully vest and be exercisable by Executive at will in accordance with the
remaining terms provided therein.

 
(f)      
The Executive's employment may be terminated without cause by majority vote of
the Board. In the event that the Executive's employment is so terminated, or is
deemed to have been terminated pursuant to subparagraph 6(e) hereof, any stock
options granted but not vested shall be immediately vest, and the Company shall
pay to the Executive 36 months salary, in compensation for the Executive's loss
of employment, together with a payment equal to 50% of any bonus entitlement of
the Executive for each year in such 36 month period, plus any other compensation
which the Executive is entitled to receive. Health (medical and vision), dental,
long term disability and life insurance plan coverage in effect on the last day
of employment shall continue, without material change, for a period of 36
months. The Executive shall not have the duty to mitigate damages. For the
purpose of calculating payments due to the Executive pursuant to this
subparagraph 6(f), all Federal and State taxes and Federal excise taxes
(parachute taxes) shall be grossed-up.

 
(g)      
The Company may terminate the Executive's employment without notice or payment
in lieu of such employment, for cause. For the purposes of this Agreement
"cause" shall mean (i) the failure to follow written policies or directions



 
Executive      tsh   
Company       rdr   

 

 
5

--------------------------------------------------------------------------------

 

of the Board not inconsistent with this Agreement or contrary to applicable law,
(ii) neglect of responsibilities after the receipt of written notice setting
forth the performance deficiencies and providing 45 days to cure such
deficiencies, (iii) acts of dishonesty, fraud, misrepresentation,
insubordination, harassment or employment discrimination, and (iv) indictment
for a felony.
 
7.           Notices
 
(a)      
Any notice required or permitted to be given to the Executive shall be
sufficiently given if delivered to the Executive personally or mailed by
registered mail to the Executive's home address.

 
(b)      
Any notice required or permitted to be given to the Company shall be
sufficiently given if delivered to the Secretary of the Company personally or if
mailed by registered mail to the Company's principal office, attention Corporate
Secretary.

 
(c)      
Any notice given by registered mail shall be deemed to have been given
forty-eight hours after the time it is posted.

 
8.           Entire Agreement
 
This Agreement terminates, replaces and supersedes all prior agreements, oral or
written, between the parties hereto. This Agreement contains the final and
entire understanding and agreement between the parties hereto with respect to
the subject matter hereof, and they shall not be bound by any terms, conditions,
statements, covenants, representations, or warranties, oral or written, with
respect to the subject matter hereof not contained in this Agreement.
 
9.           Headings
 
The headings in this Agreement are for convenience of reference only, and under
no circumstances should they be construed as being a substantive part of this
Agreement nor shall they limit or otherwise affect the meaning hereof.
 
10.           Warranty
 
Each of the parties hereto represents and warrants that there are no
restrictions, agreements or limitations on such party's right or ability to
enter into and perform the terms of this Agreement.
 
11.           Severability
 
If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable by a court of competent jurisdiction for any reason
whatsoever (i) the validity, legality and enforceability of the remaining
provisions of this Agreement


 
 
Executive      tsh   
Company       rdr   

 

 
6

--------------------------------------------------------------------------------

 

(including without limitation, all portions of any paragraphs of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby, and (ii) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.
 
12.          Modification
 
Any modification of this Agreement must be in writing and signed by both the
Executive on the one hand and by the Company acting through an officer duly
authorized to execute such modification on behalf of the Company or such
modification shall have no effect and shall be void.
 
13.          Waiver
 
The wavier by either party of any breach or violation of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
or violation. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
 
14.          Assignment of Rights
 
The rights that accrue to the Company under this Agreement shall pass to its
successors or assigns. The rights of the Executive under this Agreement are not
assignable or transferable in any manner.
 
15.          Independent Legal Advice
 
The Executive acknowledges that he has read and understands this Agreement, and
acknowledges that he has had the opportunity to obtain independent legal advice
with respect to it.
 
16.          Time of Essence
 
Time shall be of the essence of this Agreement
 
17.          Governing Law
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Colorado. Any dispute between the Company and Executive shall be
brought exclusively in the State or Federal Courts located in Denver, Colorado.
In the event of
 
 
Executive      tsh   
Company       rdr   

 

 
7

--------------------------------------------------------------------------------

 

such dispute, the prevailing party shall be entitled to recover its reasonable
attorneys fees and costs.
 
IN WITNESS WHEREOF the parties have duly executed this Agreement effective as of
the date first written above.


 
CALAIS RESOURCES, INC
 


By: /s/ David R. Russell                              
                                           
David R. Russell
Chairman of the Board


Executive


/s/ Thomas S. Hendricks                                                   
Thomas S. Hendricks
 
 
 
 
Executive      tsh   
Company       rdr   
 
 
 
8


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------